DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                                AVI STERN,
                                 Appellant,

                                     v.

 MICHAEL KORETSKY, ROSEANNE KORETSKY, ALLEN M. SILK, as
Trustee of the Jamie Koretsky Irrevocable Trust, and ALLEN M. SILK, as
  Trustee of the Rachael Koretsky Irrevocable Trust, JAMIE POSNER,
    CLARE POSNER and THE OAKS AT BOCA RATON PROPERTY
                    OWNERS ASSOCIATION, INC.,
                               Appellees.

                               No. 4D18-862

                              [August 9, 2018]

  Appeal of non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; James Nutt, Judge; L.T. Case No.
502017CA001107XXXXMB.

  Cory Carano of Cory S. Carano, P.A., Delray Beach, for appellant.

  Anthony S. Adelson of Adelson Law Firm, Hallandale Beach, for
appellees Michael Koretsky, Roseanne Koretsky, and Allen M. Silk.

PER CURIAM.

  Affirmed.

GERBER, C.J., WARNER and LEVINE, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.